     Case: 1:20-cv-00134-GHD-DAS Doc #: 16 Filed: 02/23/21 1 of 4 PageID #: 540




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

BLUE CANOE, INC.                                                                       PLAINTIFF

v.                                               CIVIL ACTION NO. 1:20-cv-00134-GHD-DAS

WESTERN WORLD INSURANCE COMPANY;
and JOHN DOES I-III                                                                DEFENDANTS

              OPINION GRANTING PLAINTIFF'S MOTION TO REMAND

       Presently before this Court is Plaintiffs motion to remand this removed case to state court

[5]. Upon due consideration, the Court :finds that the motion should be granted.

                          A.      Factual ami Procedural Background

       On May 15, 2020, the Plaintiff filed a complaint in the County Court of Lee County,

Mississippi, against the Defendant Western World Insurance Company [Doc. 2; Lee County Court

Case No. CV 2020-000528]. In its complaint, the Plaintiff, which operates a restaurant in Tupelo,

alleges that the commercial insurance policy it purchased from the Defendant covers the loss of

business income the Plaintiff suffered as a result of COVID-19 related restrictions placed on

restaurants by state and local govemmental authorities [Doc. 2]. The Plaintiff asserts a claim

against the Defendant, alleging that the Defendant has wrongfully denied the Plaintiffs claim for

loss of business income under the subject policy [Doc. 2]. In the complaint, the Plaintiff does not

request a specific amount of damages, but specifically limits its prayer for damages to an amount

not to exceed $74,499.00. [Doc. 2, at p. 24].

       The Defendant filed a notice of removal [1], removing the case to this Court based on

diversity jurisdiction. The Plaintiff has now :filed the pending motion to remand the case to state

court [5]. As part of its motion, the Plaintiff has submitted a binding signed stipulation, attesting

that it is not seeking damages in excess of $75,000.00, that it will not execute on any judgment
        Case: 1:20-cv-00134-GHD-DAS Doc #: 16 Filed: 02/23/21 2 of 4 PageID #: 541




rendered in its favor in excess of that amount, and that it will agree to a remittitur to $75,000.00

should a verdict in its favor in excess of that amount be rendered at a trial of this matter [Doc. No.

5-2].

                                       B.        Standard of Review

          Federal courts are courts of limited jurisdiction. Epps v. Bexar-Medina-Atascosa Counties

Water Improvement Dist. No. 1, 665 F.2d 594, 595 (5th Cir. 1982). Original federal diversity

jurisdiction exists "where the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between ... citizens of different States." 28 U.S.C. § 1332(a).

After removal of a case, the plaintiff may move for remand, and "[if] it appears that the district

court lacks subject matter jurisdiction, the case shall be remanded." 28 U.S.C. § 144 7( c) (emphasis

added). Moreover, once a motion to remand has been filed, the removing pmty bears the burden

to establish that federal jurisdiction exists. De Aguilar v. Boeing Co., 4 7 F.3d 1404, 1408 (5th Cir.

1995).

                                            C.       Discussion

          In the case sub judice, it is undisputed that the first prong of federal diversity jurisdiction,

complete diversity, is satisfied, because the Plaintiff is a Mississippi corporation and the Defendant

is a foreign corporation with its principal of business located in New Jersey. A question has arisen,

however, regarding the second prong of federal jurisdiction - whether the amount in controversy

exceeds $75,000.00. Although the Plaintiffs Complaint did not request a specific amount in

damages be awarded, the Plaintiff did specifically limit its prayer for damages to an amount not to

exceed $74,499.00; in addition, the Plaintiff has now stipulated [Doc. 5-2] that it is not seeking




                                                      2
     Case: 1:20-cv-00134-GHD-DAS Doc #: 16 Filed: 02/23/21 3 of 4 PageID #: 542




and will not accept a damage award in excess of $75,000.00, the federal diversity jurisdictional

minimum.

        Courts generally begin the amount-in-controversy analysis by " 'look[ing] only to the face

of the complaint and ask[ing] whether the amount in controversy exceeds' the jurisdictional

threshold." Ervin v. Sprint Commc'ns Co., 364 F. App'x 114, 117 (5th Cir. 2010) (per curiam)

(quoting S. W.S. Erectors, Inc. v. Infltx, Inc., 72 F.3d 489, 492 (5th Cir. 1996)). "If [the Plaintiff]

did demand a specific amount, '[t]he amount stated in the complaint is itself dispositive of

jurisdiction if the claim is apparently made in good faith.' " Scar/ott v. Nissan North America,

Inc., 771 F.3d 883, 888 (5th Cir. 2014).

        If the amount in controversy is ambiguous at the time of removal, however, the Court may

consider a post-removal stipulation or affidavit, or other summary judgment-type evidence, to

determine the amount in controversy. See Gebbia v. Wal-Mart Stores, 233 F.3d 880, 883 (5th Cir.

2000) ("[P]ost-removal affidavits may be considered in determining the amount in controversy at

the time of removal ... if the basis for jurisdiction is ambiguous at the time of removal."); ANPAC

v. Dow Quimica de Colombia S.A., 988 F.2d 559 (5th Cir. 1993) (holding that when an affidavit

"clarif[ies] a petition that previously left the jlirisdictional question ambiguous," the court may

consider the affidavit in determining whether remand is proper); Lafargue v. Comprehensive

Health Management, Inc., No. CV 19-11111, 2020 WL 3832663, at *3 (E. D. La. July 8, 2020).

        Here, the Plaintiffs complaint does not request a specific amount of damages, although the

Plaintiff did limit its prayer to a damages amount not to exceed $74,499.00, and thus the precise

amount in controversy was ambiguous at the time of removal. The Plaintiff has submitted a post-

removal stipulation [5-2], however, that the Court deems binding as a total damages and value


                                                   3
     Case: 1:20-cv-00134-GHD-DAS Doc #: 16 Filed: 02/23/21 4 of 4 PageID #: 543




limit regarding all of the Plaintiffs pending claims- affirming that it is not seeking and will not

accept a damages award greater than $75,000.00, which the Court considers a judicial admission

precluding the Plaintiff from seeking or recovering more than that amount in toto as to all asserted

claims [Doc. 5-2]. Given the Plaintiffs binding stipulation regarding damages, the Court finds

that it may consider the stipulation in determining the amount in controversy, and hereby finds that

amount in controversy in this matter is $75,000.00 or less, and thus the requirements for federal

diversity jurisdiction are not present. See De Aguilar, 47 F.3d at 1412 (Plaintiffs "who want to

prevent removal must file a binding stipulation or affidavit ... "). The Comt therefore finds that it

is without jurisdiction to adjudicate this matter, and thus it shall remand the case to state court for

adjudication.

        For all of the foregoing reasons, the Court finds that the amount in controversy present in
                                                                    •
the Plaintiffs state court claims and complaint does not meet the federal diversity jurisdictional

threshold; as a result, federal jurisdiction does not exist in this case and the case must be remanded

to state court.

                                         D.      Conclusion

        In sum, Plaintiffs motion to remand to state court [5] shall be granted because diversity

jurisdiction is not present; this case shall therefore be remanded to the County Court of Lee County,

Mississippi.

        An order in accordance with this opinion shall issue this day.

        THIS, the )'dd:;ofFebruary, 2021.




                                                         SENIOR U.S. DISTRICT JUDGE
                                                   4
